Citation Nr: 0525686	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  04-15 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs compensation benefits.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel








INTRODUCTION

The veteran had active military service from November 1976 to 
January 1996. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the appellant's claim seeking 
apportionment from the veteran's benefits on behalf of her 
and her child.  

The appellant was scheduled for a Travel Board hearing in 
March 2005, but failed to report for said hearing.  


FINDINGS OF FACT

1.  The appellant is the custodian of the veteran's minor 
child.  

2. The veteran is currently receiving compensation for a 
total disability rating based on individual unemployability, 
and is receiving additional compensation for his minor child.  

3.  The veteran, who is not residing with the appellant and 
his minor child, is reasonably discharging his responsibility 
for child support.

4.  As additional apportionment of compensation would cause 
undue hardship on the veteran, a special apportionment is not 
shown to be required





CONCLUSION OF LAW

An apportionment of the veteran's VA monthly disability 
compensation benefits on behalf of his minor child is not 
warranted. 38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 
3.450, 3.451 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a May 1999 rating decision, the RO granted a total 
disability rating based on individual unemployability.  The 
evidence shows that the veteran's monthly payments included 
payments for his three dependent daughters, "[redacted]", "[redacted]", 
and "[redacted]." 

In an August 2003 statement, the appellant asserted that she 
was the ex-wife of the veteran and had been raising their 
three children for the past 13 years.  She stated that "[redacted]" 
was born in April 1983; "[redacted]" was born in June 1985, and 
"[redacted]" was born in March 1990.  

In an October 2003 statement, the appellant asserted that she 
had $1760 in gross monthly earnings, and received $250 in 
support.  She listed her monthly rent or house payment as 
$616, her utilities as $98, telephone as $106, clothing as 
$150 with uniforms, medical as $75, dental as $60, school 
expenses as $65, chapter 13 expenses as $209, glasses as $55.  
She listed the amount contributed to the dependent as $160.  

In an October 2003 statement, the veteran asserted that his 
only compensation was $2278 in VA compensation.  He stated 
that he had $2182 in monthly living expenses, $343 in rent 
payment, $415 in utilities, $120 in telephone payments, $200 
in clothing expenses, $20 in medical payments, $160 to 
operate his vehicle, $40 in taxes, $400 in food and household 
goods, $50 in homeowners insurance, $184 in car insurance.  
He asserted that he contributed $250 in child support to help 
buy clothes for school for his daughter K.  

Effective December 2003, the veteran's compensation was 
increased to $2325.  This amount includes payment for the 
veteran's dependent daughter.  It is pointed out that the 
veteran's other two daughters had reached the age of 18 by 
this time.  

In a January 2004 apportionment request form, the appellant 
indicated that there was no Court order for child support.  
She indicated she had two daughters (one of whom was the 
minor child in question) as well as a granddaughter in her 
household. 

A January 2004 letter was submitted from someone at the 
appellant's place of employment indicating that she was being 
relieved of her duties.  

In a March 2004 statement, the appellant wrote that the 
veteran had paid child support when she had all three girls 
at home in the amount of $400 a month 90% of the time, and 
for the last year, had sent $200-$250 a month 90% of the 
time, and indicated that some months the veteran forgot.  She 
wrote that she was unemployed.  











Analysis

When the veteran is not residing with his spouse, or when the 
veteran's dependent children are not in his custody, all or 
any part of the compensation benefits payable may be 
apportioned as may be prescribed by the Secretary. 38 
U.S.C.A. § 5307 (West 2002).

VA regulations provide for two types of apportionments.  A 
"general" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. 
§ 3.450(a)(1)(ii) provides that an apportionment may be paid 
if the veteran's child is not in the veteran's custody and 
the veteran is not reasonably discharging his responsibility 
for the child's support.   It is not necessary for the 
claimant to establish the existence of hardship in order to 
obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. 
Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451.  That regulation provides that, without 
regard to any other provision regarding apportionment, where 
hardship is shown to exist, compensation may be apportioned 
between the veteran and his or her dependents on the basis of 
the facts of the individual case as long as it does not cause 
undue hardship to the other persons in interest.  In 
determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  
38 C.F.R. § 3.451 further provides that apportionment of more 
than 50 percent of the veteran's benefits is ordinarily 
considered to constitute undue hardship on him or her while 
apportionment of less than 20 percent of his or her benefits 
is ordinarily considered insufficient to constitute a 
reasonable basis for any apportionee.  

In general, the term "child" of the veteran includes an 
unmarried person who is under the age of 18 years; or, who, 
before reaching the age of 18 years, became permanently 
incapable of self-support; or, who after reaching the age of 
18 years and until completion of education or training (but 
not after reaching the age of 23 years) is pursuing a course 
of instruction at an approved educational institution. 38 
C.F.R. § 3.57 (2004).

The Board notes that the "benefit-of-the-doubt" rule is not 
for application in a contested claim such as this case 
because the benefit of the doubt cannot be given to both the 
appellant and the veteran.  See Elias v. Brown, 10 Vet. App. 
259, 263 (1997).

The Board initially notes that the duty to assist has been 
satisfied in this instance because the contested claims 
procedures codified at 38 U.S.C.A. § 7105A(b) (West 2002) and 
38 C.F.R. §§ 19.100 through 19.102 and 20.500 through 20.504 
(2004) have been substantially complied with.

That is, the RO has provided both the appellant and the 
veteran with notice of the action taken with respect to the 
claim.  They were both provided with notice of the 
Apportionment Decision and the subsequent Statement of the 
Case (SOC).  

These determinations provided both parties with the pertinent 
laws and regulations relating to the issue at hand and 
notified the appellant of why her claim was being denied.  In 
doing so it gave notice of what would be needed to 
substantiate the claim.  Also, the RO mailed forms to the 
appellant and the veteran (which were returned in October 
2003) asking that they complete monthly income and expense 
information.  

Therefore, no further development is warranted because there 
is sufficient evidence to render a decision on this matter 
and all required procedures have been followed with respect 
to simultaneously contested claims.  There is no reasonable 
possibility that obtaining any other evidence would aid in 
substantiating the claim.

As the procedures with respect to simultaneously contested 
claims have been substantially followed with respect to the 
appellant, and the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible, no 
further assistance to the appellant in developing the facts 
pertinent to her claim is required to comply with the duty to 
assist the appellant as mandated by the VCAA.

If the veteran is not living with his spouse, or if the 
veteran's children are not in his or her custody and the 
veteran is not reasonably discharging his or her 
responsibility for the spouse's or children's support, all or 
any part of the veteran's VA compensation benefits may be 
apportioned as may be prescribed by the Secretary, provided a 
claim for apportionment is filed for or on behalf of the 
spouse or children. 38 U.S.C.A. § 5307(a); 38 C.F.R. § 
3.450(a)(1)(ii), 3.452(a).  

In sum, the evidence in this case shows that the veteran is 
reasonably discharging his child support responsibilities on 
behalf of his dependent daughter.  He states that he pays 
$250 in monthly child support, and the appellant herself has 
stated that the veteran pays this amount 90% of the time.  As 
such, the criteria for a general apportionment under 38 
C.F.R. § 3.450 are not met.  

While § 3.450 requires a finding that a veteran is or is not 
reasonably discharging his duties to provide for his 
children, § 3.451 has no such requirement.  Therefore, the 
Board must consider the issue of whether a "special" 
apportionment which may be paid under the circumstances set 
forth in 38 C.F.R. § 3.451 is warranted.  As noted herein 
above, in order for a special apportionment to be warranted, 
hardship must be shown to exist.  Hardship contemplates an 
inability to pay for essentials such as food, clothing, 
shelter or medical expenses.  

The appellant indicated in a March 2004 statement that she 
had lost her job.  However, even if this were to constitute 
hardship for the veteran's daughter, the compensation could 
only be apportioned under 38 C.F.R. § 3.451 if such action 
would not cause undue hardship to the other persons in 
interest, i.e, the veteran.  As of December 2003, the veteran 
was receiving $2325 in monthly disability compensation, but 
had expenses of $2178 in monthly living expenses, for a 
surplus of $143 per month.  If any money were to be 
apportioned from the veteran, this would leave him perilously 
close to exceeding his monthly living expenses.  Taking this 
hypothetical analysis one step further, if the veteran were 
to exceed his monthly living expenses, he presumably would 
have to decrease spending somewhere, possibly from the $250 
unofficial monthly child support payments that the veteran 
already makes, and defeating the purpose of the 
apportionment.  Thus, it must be concluded that the criteria 
for the assignment of a special apportionment have not been 
met under 38 C.F.R. § 3.451 (2004).  

Accordingly, as the criteria for either a general or special 
apportionment have not been met, the evidence is against the 
grant of an apportionment of the veteran's VA disability 
compensation.


ORDER

Entitlement to an apportionment of the veteran's VA benefits 
is denied.




	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


